Case 1:20-cv-01922-MJD-SEB Document 1 Filed 07/22/20 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


CAMERON MEYERS,                                 )
                                                )
                       Plaintiff,               )
                                                ) CASE NO.: 1:20-cv-01922
       v.                                       )
                                                )
WAL-MART STORES EAST, LP,                       )
                                                )
                       Defendant.               )


                                    NOTICE OF REMOVAL

       TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES
       DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

party WAL-MART STORES EAST, LP (“Wal-Mart”), by counsel, hereby files this Notice of

Removal to remove the above-entitled action to this Court based upon the following supporting

grounds. Removing party Wal-Mart, appearing solely for the purpose of this removal, and for no

other purpose, and preserving all other defenses available to it, states as follows:



                                              VENUE

   1. Removal to the Southern District of Indiana, Indianapolis Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Southern District of Indiana, Indianapolis Division,

embraces the County of Fayette, where the action was pending prior to the filing of this Notice of

Removal.
Case 1:20-cv-01922-MJD-SEB Document 1 Filed 07/22/20 Page 2 of 6 PageID #: 2




                                      REMOVAL IS TIMELY

       2.      On June 24, 2020 removing party Wal-Mart was served by certified mail with a

Summons and Complaint in the above-entitled action at the offices of its registered agent for

service of process in Indiana, CT Corporation System. Therefore, removal is timely under 28

U.S.C. § 1446(b)(1).



                                STATE COURT PROCEEDINGS

       3.      On June 22, 2020 Plaintiff Cameron Meyers (hereinafter “Plaintiff”) filed his

Complaint, Appearance, and Summons in the above-entitled action against Wal-Mart in the

Fayette County Circuit Court in the State of Indiana, Cause No. 21C01-2006-CT-000268, and is

now pending therein.

       4.      On or about June 23, 2020, Plaintiff filed his Certificate of Issuance of Summons.

       5.      On or about June 25, 2020, Plaintiff filed his Notice of Receipt of Summons.

       6.      On or about July 17, 2020 Wal-Mart filed an Attorney Appearance, Jury Demand,

and Motion for Enlargement of Time to File Response Pleading in the Marion County Superior

Court in the above-entitled action.

       7.      On or about July 20, 2020, the Fayette County Circuit Court issued an Order

Granting Wal-Mart’s Motion for Enlargement of Time to File Responsive Pleading.

       8.      No further proceedings have been had in the Fayette County Circuit Court.

       9.      Pursuant to S.D. Ind. L.R. 81-2(d), Walmart asserts that there are no state court

motions that remain pending at the time of this Notice of Removal.
Case 1:20-cv-01922-MJD-SEB Document 1 Filed 07/22/20 Page 3 of 6 PageID #: 3




                            DIVERSITY JURISDICTION EXISTS

       10.     This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship

under 28 U.S.C. §§ 1441 and 1446.

       11.     Plaintiff is a citizen of the State of Indiana.

       12.     Walmart Stores East, LP is a Delaware limited partnership, of which WSE

Management, LLC is the general partner, and WSE Investment, LLC is the limited partner. The

sole member of both WSE Management, LLC and WSE Investment, LLC is Walmart Stores

East, LLC, an Arkansas limited liability company whose sole member is Walmart, Inc. Walmart,

Inc., a Delaware corporation, is a publicly traded company on the New York Stock Exchange

and traded under the symbol WMT. The principal place of business for all entities mentioned is

Bentonville, Arkansas. Thus, for purposes of diversity jurisdiction, Walmart Stores East, LP is a

citizen of Delaware and Arkansas, and not of Indiana.

       13.     There is complete diversity of citizenship between the parties named in this case.

       14.     Plaintiff’s Complaint does not demand a specific sum of monetary damages. The

State of Indiana does not permit a demand for a specific sum. Therefore, this Notice of Removal

states that the monetary value of the amount in controversy exceeds $75,000, exclusive of

interest and costs, based upon the following:

               a. Plaintiff sustained injuries as an alleged result of the incident forming the

                   basis of his Complaint, including a laceration to his right leg that resulted in

                   alleged mobility difficulties.

               b. Plaintiff also underwent surgical repair of the laceration.        He was also

                   diagnosed with a rupture of the tibia and EDL.
Case 1:20-cv-01922-MJD-SEB Document 1 Filed 07/22/20 Page 4 of 6 PageID #: 4




               c. Plaintiff’s counsel has shared a damages itemization which includes billed

                   charges in excess of $50,000+.

               d. Plaintiff’s counsel has conveyed his belief that the case’s value will exceed

                   the amount of controversy of $75,000, exclusive of interest and costs, if the

                   parties are to continue litigation, and refused to execute a stipulation and

                   covenant not to execute based upon said damages.

       15.     Based upon the injuries and damages alleged, Plaintiff seeks recovery in excess of

$75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint

exceeds $75,000 exclusive of interest and costs, and/or the amount in controversy exceeds

$75,000 exclusive of interest and costs.

       16.     Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Southern District of Indiana, Indianapolis

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000 exclusive of interest and costs.



                               STATUTORY REQUIREMENTS

       17.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81-2, a copy of the entire state

court file is attached as an Exhibit and includes the State Court Record as of the date of this

Notice of Removal, including the following: Plaintiff’s Appearance, Complaint, Summons,

Certificate of Issuance of Summons and Service Return, Defendant’s Appearance, Jury Demand,

Motion for Enlargement of Time to File Responsive Pleading, and Order granting Defendant’s

Motion for Enlargement of Time to File Responsive Pleading.
Case 1:20-cv-01922-MJD-SEB Document 1 Filed 07/22/20 Page 5 of 6 PageID #: 5




       18.     Pursuant to S.D. Ind. L.R. 81-2(c), a copy of the operative Complaint is also

attached hereto as a separate Exhibit to this Notice of Removal.

       19.     A copy of this Notice of Removal has been filed in the Fayette County Circuit

Court and Plaintiff has been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

       WHEREFORE, removing party WAL-MART STORES EAST, LP, by counsel,

respectfully requests that the above-entitled action be removed from the Fayette County Circuit

Court to the United States District Court for the Southern District of Indiana, Indianapolis

Division

                                             LEWIS WAGNER, LLP



                                     By:     s/Lesley A. Pfleging
                                             LESLEY A. PFLEGING, #26857-49A
                                             Counsel for Defendant
Case 1:20-cv-01922-MJD-SEB Document 1 Filed 07/22/20 Page 6 of 6 PageID #: 6




                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 22, 2020, a copy of the foregoing Notice of Removal was
filed electronically. Service of this filing will be made on all ECF-registered counsel by
operation of the court's electronic filing system. Parties may access this filing through the court's
system.

John F. Townsend, III
151 North Delaware Street, Suite 770
Indianapolis, IN 46204
Townsendlawfirm@aol.com
Counsel for Plaintiff


                                              By: /s/Lesley A. Pfleging
                                                 LESLEY A. PFLEGING
LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile:     317-630-2790
LPfleging@lewiswagner.com
